Case 2:19-cv-01766-JAD-DJA Document 41
                                    40 Filed 09/07/21
                                             09/03/21 Page 1 of 2
                                                                3




                                              ECF No. 40
     Case 2:19-cv-01766-JAD-DJA Document 41
                                         40 Filed 09/07/21
                                                  09/03/21 Page 2 of 2
                                                                     3




                                   ORDER

       Based on the parties' stipulation [ECF No. 40] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
costs. The Clerk of Court is directed to CLOSE THIS CASE.

                                               _________________________________
                                               U.S. District Judge Jennifer A. Dorsey
                                               Dated: September 7, 2021
